USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2203                         JAMSHED ANVARI,                      Plaintiff, Appellant,                                v.          UNITED STATES DEPARTMENT OF VETERANS AFFAIRS,          WILLIAM A. CONTE, EDITH NOURSE ROGERS VETERANS          ADMINISTRATION HOSPITAL, FRANCES JULIE FUSCO,             JOEL ARNOLD, MICHAEL CAREY, JOAN MILNER                        AND UNITED STATES,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Nancy Gertner, U.S. District Judge]                              Before                      Selya, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                                                                                     Jamshed Anvari on brief pro se.     Donald K. Stern, United States Attorney, and Michael J.Pineault, Assistant U.S. Attorney, on brief for appellees.July 15, 1999                                            Per Curiam.  Pro se plaintiff Jamshed Anvari appeals  a district court order that summarily dismissed his complaint   based on the defendants' motion to dismiss pursuant to Fed. R.  Civ. P. 12(b)(1), (5), and (6).  Having thoroughly reviewed the  record and the parties' briefs on appeal, we conclude that the  order of dismissal is correct.  Plaintiff's claims are wholly  preempted by the remedies available to him under civil service  law.  See, e.g., Berry v. Hollander, 925 F.2d 311, 314-16 (9th  Cir. 1991); Heaney v. United States Veterans Administration,  756 F.2d 1215, 1220 (5th Cir. 1985); Premachandra v. United  States, 739 F.2d 392, 394 (8th Cir. 1984); Roth v. United  States, 952 F.2d 611, 614 (1st Cir. 1991); Berrios v. Dep't of  the Army, 884 F.2d 28, 30 (1st Cir. 1989); Maniktahla v. John  J. Pershing VA Medical Center, 967 F. Supp.  379, 381-82 (E.D.  Mo. 1997); Hicks v. Brown 929 F. Supp. 1184, 1187-89 (E.D. Ark.  1996); Gregor v. Derwinski, 911 F. Supp. 643 (W.D.N.Y. 1996).   Consequently, we need not address the parties' remaining  arguments.            Affirmed.  See Local Rule 27.1.